DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. 9,675,062 in view of Ziese, Jr. 4,667,430 or Brown 7,108,199 and Kamen et al. 2013/0177455 or Norman et al. 2009/0214365.
Kuhn discloses an automated (see col. 1, lines 6-11 & col. 3, lines 20-25 & col. 7, lines 55-63 wherein once the device is activated by removing cap 30 or gently squeezing bait 10, then resulting siphon effect acts to drain fluid from bag 10 in a calculable, timed release manner) lure dispensing system operative with a trap device (the system of Kuhn is capable of being used with a trap device; trap device not being positively claimed), where the lure dispensing system comprises comprising a collapsible lure storage vessel (bag 10) comprising a flexible material (PET, foil, and LLDPE; see col. 6, lines 9-12) and configured to hold lure (animal attractants in liquid form) therein, wherein the lure storage vessel comprises an exit opening (26) through which lure may exit the vessel, and wherein the lure storage vessel is configured to at least partially collapse as the lure exits the vessel (flexible material of the bag will collapse as it is emptied; also see col. 7, lines 6-9), but does not disclose wherein the exit opening is in fluid communication with a lure outlet via a pump, wherein the pump is operative to pump lure from the exit opening to the lure outlet.  Brown discloses an automated (via timer 30 & potentiometer 32) lure dispensing system comprising a pump powered by an electric motor (electric-powered, mini positive displacement plastic vane type pump 60) controlled by an electronic control system (timer 30 is a programmable timing device that switches on at predetermined times to activate pump 60 and potentiometer 32 for controlling amount of liquid scent that is dispensed during each activation wherein adjusting potentiometer 32 alters the pump delay time to control amount of liquid scent dispensed) and a lure storage vessel (26) configured to hold lure (liquid scent) therein, wherein the lure storage vessel comprises an exit opening (62, 64) through which lure may exit the lure storage vessel, wherein the exit opening is in fluid communication with a lure outlet (64, 76, 22) via the pump (60), wherein the pump (60) is operative to pump lure from the exit opening to the lure outlet (see col. 3, lines 35-67; see Fig. 7).  It would have been obvious to one of ordinary skill in the art to modify the exit opening of the collapsible lure storage vessel of Kuhn such that it is in fluid communication with a lure outlet via the pump in view of Brown in order to provide both a means for directing the liquid lure to the desired location which is distally located from the exit opening so as to not only dispense the liquid lure in the vicinity of the exit opening and to provide a means for more precisely controlling the amount, duration, and instances in time at which the scent is to be dispensed.  Kuhn and Brown disclose a mini positive displacement plastic vane type pump (60) powered by an electric motor controlled by an electronic control system, but do not disclose wherein the lure dispensing system comprises a peristaltic pump powered by an electric motor controlled by an electronic control system.  Kamen et al. and Norman disclose a dispensing system comprising a peristaltic pump (19-21 OR 14-15, 150; see para. 0048) powered by an electric motor (72 in Fig. 6 OR 180, 272) controlled by an electronic control system (processor 37 in operative communication with memory 38 to receive executable instructions and optionally in communication with user input 39, air detector 410, fluid temperature sensor 34, valves 47,49,51,52, a flow meter 48, an actuator 54, an air filter 50, a drain chamber 53 and pressure sensor 33; see para. 0318 OR system 250 includes fluid manager/console 260; see para. 0059) and a collapsible storage vessel (2-4, 69 in Fig. 6 OR 16-17 in Fig. 1) comprising a flexible material (IV bag material OR IV bag material) and configured to hold liquid (fluid for patient OR fluid for patient) therein, wherein the collapsible storage vessel comprises an exit opening (hole in bag punctured by sharp tip of 58 OR openings at bottom of 16-17 which communicate with 18-19) through which liquid may exit the collapsible storage vessel, wherein the exit opening is in fluid communication with a lure outlet (58-59 OR 18-19) and wherein the collapsible lure storage vessel is configured to at least partially collapse as the liquid exits the vessel (as fluid exits bag the contents cause collapse of bag from its filled condition OR as fluid exits bag the contents cause collapse of bag from its filled condition).  It would have been obvious to one of ordinary skill in the art to substitute the peristaltic pump powered by an electric motor controlled by an electronic control system of Kamen et al. or Normal et al. for the mini positive displacement plastic vane type pump powered by an electric motor controlled by an electronic control system of Kuhn and Brown in order to provide an equivalent pumping means which can more accurately control the dispensing of the lure from the device so as to conserve the lure and use it only when necessary and also to provide a peristaltic pump which can deliver small metered amounts of liquid very accurately when controlled and which is not susceptible to backflow issues.
In regard to claim 27, Kuhn discloses a lure metering system (tube 20, fitment 100, dispense nozzle 110) configured to draw lure from the collapsible lure storage vessel (10) and dispense the lure at a lure outlet (26) in a metered amount (linear flow rate; see col. 6, lines 55-67 & col. 8, line 33 to col. 9, line 55).
In regard to claim 28, Kuhn discloses wherein the collapsible lure storage vessel (10) comprises a material (foil comprising aluminum) that excludes light from an interior of the lure storage vessel.
In regard to claim 30, Kuhn and Brown disclose wherein the trap device it is operative with is a trap device (Kuhn and Brown disclose a device capable of being used with any type of trap) of a camera trap, a live capture trap, a spring powered kill trap that is reset using an electric motor, a resetting kill trap other than a spring powered kill trap that is reset using an electric motor, or a kill trap other than a resetting kill trap.
Claims 26-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. 9,675,062 in view of DeHart 4,302,899 or Key 8,739,457 and Brown 7,108,199 and Kamen et al. 2013/0177455 or Norman et al. 2009/0214365.
Kuhn discloses an automated (see col. 1, lines 6-11 & col. 3, lines 20-25 & col. 7, lines 55-63 wherein once the device is activated by removing cap 30 or gently squeezing bait 10, then resulting siphon effect acts to drain fluid from bag 10 in a calculable, timed release manner) lure dispensing system comprising a collapsible lure storage vessel (bag 10) comprising a flexible material (PET, foil, and LLDPE; see col. 6, lines 9-12) and configured to hold lure (animal attractants in liquid form) therein, wherein the lure storage vessel comprises an outlet opening (26) through which lure may exit the vessel, and wherein the lure storage vessel is configured to at least partially collapse as the lure exits the vessel (flexible material of the bag will collapse as it is emptied; also see col. 7, lines 6-9), but does not disclose a lure dispensing system operative with a trap device.  DeHart and Key disclose a lure dispensing system (10 OR traps used by trappers to kill or trap and relocate unwanted animals) operative with a trap device (trap 28 in Fig. 9; see col. 2, lines 20-21 OR see col. 1, lines 13-43 & col. 5, lines 2-6).  It would have been obvious to one of ordinary skill in the art to modify the lure dispensing system of Kuhn such that it is operative with a trap device in view of DeHart or Key in order to provide a means for catching or killing the animals attracted to the lure dispensing system so that the user does not have to hunt or shoot the attracted animals himself and thereby trap or kill the animals automatically without human intervention.  Kuhn also does not disclose wherein the exit opening is in fluid communication with a lure outlet via a pump, wherein the pump is operative to pump lure from the exit opening to the lure outlet.  Brown discloses an automated (via timer 30 & potentiometer 32) lure dispensing system comprising a pump powered by an electric motor (electric-powered, mini positive displacement plastic vane type pump 60) controlled by an electronic control system (timer 30 is a programmable timing device that switches on at predetermined times to activate pump 60 and potentiometer 32 for controlling amount of liquid scent that is dispensed during each activation wherein adjusting potentiometer 32 alters the pump delay time to control amount of liquid scent dispensed) and a lure storage vessel (26) configured to hold lure (liquid scent) therein, wherein the lure storage vessel comprises an exit opening (62, 64) through which lure may exit the lure storage vessel, wherein the exit opening is in fluid communication with a lure outlet (64, 76, 22) via the pump (60), wherein the pump (60) is operative to pump lure from the exit opening to the lure outlet (see col. 3, lines 35-67; see Fig. 7).  It would have been obvious to one of ordinary skill in the art to modify the exit opening of the collapsible lure storage vessel of Kuhn such that it is in fluid communication with a lure outlet via the pump in view of Brown in order to provide both a means for directing the liquid lure to the desired location which is distally located from the exit opening so as to not only dispense the liquid lure in the vicinity of the exit opening and to provide a means for more precisely controlling the amount, duration, and instances in time at which the scent is to be dispensed.  Kuhn and Brown disclose a mini positive displacement plastic vane type pump (60) powered by an electric motor controlled by an electronic control system, but do not disclose wherein the lure dispensing system comprises a peristaltic pump powered by an electric motor controlled by an electronic control system.  Kamen et al. and Norman disclose a dispensing system comprising a peristaltic pump (19-21 OR 14-15, 150; see para. 0048) powered by an electric motor (72 in Fig. 6 OR 180, 272) controlled by an electronic control system (processor 37 in operative communication with memory 38 to receive executable instructions and optionally in communication with user input 39, air detector 410, fluid temperature sensor 34, valves 47,49,51,52, a flow meter 48, an actuator 54, an air filter 50, a drain chamber 53 and pressure sensor 33; see para. 0318 OR system 250 includes fluid manager/console 260; see para. 0059) and a collapsible storage vessel (2-4, 69 in Fig. 6 OR 16-17 in Fig. 1) comprising a flexible material (IV bag material OR IV bag material) and configured to hold liquid (fluid for patient OR fluid for patient) therein, wherein the collapsible storage vessel comprises an exit opening (hole in bag punctured by sharp tip of 58 OR openings at bottom of 16-17 which communicate with 18-19) through which liquid may exit the collapsible storage vessel, wherein the exit opening is in fluid communication with a lure outlet (58-59 OR 18-19) and wherein the collapsible lure storage vessel is configured to at least partially collapse as the liquid exits the vessel (as fluid exits bag the contents cause collapse of bag from its filled condition OR as fluid exits bag the contents cause collapse of bag from its filled condition).  It would have been obvious to one of ordinary skill in the art to substitute the peristaltic pump powered by an electric motor controlled by an electronic control system of Kamen et al. or Normal et al. for the mini positive displacement plastic vane type pump powered by an electric motor controlled by an electronic control system of Kuhn and Brown in order to provide an equivalent pumping means which can more accurately control the dispensing of the lure from the device so as to conserve the lure and use it only when necessary and also to provide a peristaltic pump which can deliver small metered amounts of liquid very accurately when controlled and which is not susceptible to backflow issues.
In regard to claim 27, Kuhn discloses a lure metering system (tube 20, fitment 100, dispense nozzle 110) configured to draw lure from the collapsible lure storage vessel (10) and dispense the lure at a lure outlet (26) in a metered amount (linear flow rate; see col. 6, lines 55-67 & col. 8, line 33 to col. 9, line 55).
In regard to claim 28, Kuhn discloses wherein the collapsible lure storage vessel (10) comprises a material (foil comprising aluminum) that excludes light from an interior of the lure storage vessel.
In regard to claim 30, Kuhn and DeHart or Key disclose wherein the trap device it is operative with is a trap device (Kuhn and DeHart or Key disclose a device capable of being used with a trap) of a camera trap, a live capture trap, a spring powered kill trap that is reset using an electric motor, a resetting kill trap of any other type, or a kill trap of any other type.


Allowable Subject Matter
Claims 18-23 are allowed.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Kuhn provides no teaching on how to use Kuhn’s apparatus with a trap, nor does Kuhn provide any motivation as to why Kuhn’s apparatus would be used with a trap…”, the Examiner contends that the applicant has not positively recited the lure dispensing system of the desired invention in combination with any type of trap and therefore, the Examiner strongly maintains that the system of Kuhn is capable of being used with a trap as functionally recited in the present claims and that there is not particular structure of the desired invention being recited which makes it particularly configured for use with any traps that would serve to define the desired invention over Kuhn.  Furthermore, the Kuhn device is to be used in an area where it is desired to attract hunting game animals so that a hunter may gain an advantage in harvesting the game animals and that the act of attracting game animals to the area where the hunter lurks so that the hunter may kill the game animals is in essence a “trap” which has been set for the game animals.  Nevertheless, the prior art references to De Hart ‘899 and Key ‘457 have also been cited in rejections so as to provide indisputable evidence that it is old and well known in the trapping art to utilize scent based attractants that serve to draw targeted animals into traps designed to capture/kill them and it is thus proven that the concept of providing a scent dispenser in connection with a trap is obvious to those persons having ordinary skill in the art.
In regard to applicant’s argument that “Brown does not teach an exit opening in fluid communication with a lure outlet”, the Examiner contends that it is clearly disclosed that Brown discloses an exit opening (62, 64) in fluid communication with a lure outlet (64, 76, 22) via a pump (60; see Fig. 7) as now recited in claim 26.
In regard to applicant’s argument that “Applicant’s claim 26 has been amended to read that the peristaltic pump is operative to pump lure from the storage vessel exit opening to the lure outlet…Kamen does not teach pumping of fluid from fluid storage vessels…Norman does not teach use of a peristaltic pump to pump a fluid directly from a collapsible storage vessel nor does Norman teach a collapsible storage vessel exit opening in fluid communication with a fluid dispensing outlet.”, the Examiner contends that as stated above in the rejections that Brown clearly discloses a storage vessel (26) with an exit opening (62, 74) in fluid communication with a fluid dispensing outlet (64, 76, 22) via a pump (60).  While Kamen and Norman do not disclose such an arrangement amongst the storage vessel, exit opening, and fluid dispensing outlet, Kamen and Norman do disclose that it is old and well known to specifically use peristaltic pumps to pump fluid from collapsible storage containers because of the advantages provided peristaltic pumps such as being able to precisely meter the amount of fluid dispensed without potential for backflow.
In regard to applicant’s argument that “There is no motivation ‘…to modify the lure dispensing system of Kuhn such that it comprises a peristaltic pump powered by an electric motor controlled by an electronic control system in view of Kamen et al. or Norman…’”, the Examiner contends that the Brown reference is a reference that is now being utilized by the Examiner as a bridging reference to bring together the teachings of Kamen and Norman together with Kuhn in that Brown discloses that it is old and well known in the animal scent dispensing art to provide a pump both powered by an electric motor and controlled by an electronic control system so as to dispense an animal attractant from a lure storage vessel, through an exit opening of the lure storage vessel, and then finally from a lure outlet to the desired destination at controlled amounts, desired times, and durations so as to provide the user with a more controlled automated scent dispensing system.  Kamen and Norman provide further teachings in the fluid dispensing art that it is old and well known to dispense fluids from collapsible fluid storage vessels via peristaltic pumps which have known advantages of high precision in the fluid amounts dispensed and preventing back flow of the fluid to the storage vessel which may result in contamination of the fluid supply.
In regard to applicant’s argument that “Even if DeHart or Key were to be considered relevant and enabled prior art, there is no motivation to modify the lure dispensing system of Kuhn such that it is operative with a trap…”, the Examiner contends that DeHart and Key clearly disclose that it is old and well known in the trap art to utilize animal scent dispensers to attract target animals to the traps by acting upon the animals’ sense of smell and thus it would have been obvious to one having ordinary skill in the art to modify Kuhn such that it is operative with a trap device.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA